DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to a preliminary amendment filed 10/10/2019. As directed by the amendment, claims 1-21 were cancelled and new claims 22-39 were added. Thus, claims 22-39 are presently pending in this application
Claims 22-39 are allowed based on the examiner’s amendments and reason for allowance below. 

Drawings
The drawings are objected to because the outlines of the figures, the letters and numerical characters in figs. 2, 7, 6, 8, 9, 10, 11A-12B, 19A-19C are not dark enough, therefore, it is hard to make out what the characters are. In fig. 2, the letter at the Y-axis are illegible, furthermore, the Tstim and Dstim are not clear, the reference numerals are faded. In fig. 7, the unit for the Y-axis is illegible. In Figs. 8-9, the unit for the Y-axis is illegible; the characters around the Tstim are very faded. In figs. 6 and 10 the letter are dotted and is not sufficiently dark. In figs. 11A-12B, the characters inside the rectangular boxes are hard to read, and the outlines of the drawings and the reference numerals are dotted. In figs. 19A-19C, the reference characters inside and outside of the boxes are illegible, they are faded and dotted. Please see figures in the publication 2020/0213933 Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined and any text shown in a figure must be made legible. Additionally, the weight of all lines and letters must be heavy enough to permit adequate reproduction. See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant agreed to file replacement drawings, see the attached interview summary. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Paul Maier on 9/24/2021. 

The application has been amended as follows:

In Claim 29, line 3, the term “by the measuring unit” has been changed to --by a measuring unit--.

In Claim 38, line 3, the term “by the measuring unit” has been changed to --by a measuring unit--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Burbank (2009/0221943), Saveliev (2004/0097841), Ludlow (2009/0187124), Podrazhansky (2009/0005713), and O'Brien (2010/0318007) do not specifically disclose the claimed method as presented in the claims 22-39. 
Burbank discloses an apparatus (apparatus shown in figs. 62-64) comprising a plurality of stimulation units (442, paragraph 0199, fig. 64, furthermore, Burbank 
Saveliev discloses an apparatus (electropneumatic system in fig. 1, paragraph 0043, lines 1-7) for treating a patient using at least one of vibration stimuli, tactile stimuli, and thermal stimuli (abstract, lines 1-11, paragraph 0011, lines 1-14, Saveliev discloses a vibratode having a heating means acting on the human body at a  N stimulation units (vibratode 1-8 as shown in fig. 1) configured to generate stimuli (stimuli is the vibration caused by the vibratodes as disclosed in paragraph 0012, lines 9-16 and paragraph 0019, lines 1-7), wherein: the stimuli are at least one of vibration stimuli (the vibration is caused by a vibratode therefore it is a vibration stimuli), the stimulation units each generate the stimuli periodically at a frequency fstim in a range of 1 to 60 Hz (paragraph 0012, lines 1-16), the stimuli generated by different stimulation units are generated with a time offset (paragraph 0012, lines 1-9, paragraph 0013, lines 1-5, Saveliev discloses that the carrier waves are a sequence of impulses with frequency from 1-40 Hz and on-off time), and the time offset between two mutually following stimuli amounts on average to 1/(fstim×N) (paragraph 0026-0030, Saveliev discloses "N" is the number of vibratodes, further discloses that TB is the vibrator oscillation time, the formula for frequency is f=1/(NxTB), rearrange the formula, the offset or TB would be 1/(fxN)).
Ludlow teaches an apparatus (900, fig. 9, paragraph 0062) capable of treating a patient with a disease in which there is an increased neuronal synchronization of neuron activity of the patient (paragraph 0069, Ludlow discloses that the neurological disease can be Parkinson's disease), the apparatus comprising: a plurality of N stimulation units (vibrators 1, 2, and 3, fig. 9 and fig. 11) configured to generate vibration stimuli  for stimulating neurons of the patient (paragraphs 0062-0064, the apparatus is capable of treating neurons of the patients), a control unit (adjustable digital clock and the digital decade counter) configured to control the plurality of stimulation units to generate the vibration stimuli with a vibration frequency, wherein the control unit selects the vibration stim×N) (see fig. 11, as show, the graph shows vibrators 1-3 applying a sequence of  stimuli, therefore, it is inherent that the time offset between the two mutually following stimuli is 1/(fstim×N) since Ludlow discloses the same vibration stimulation pattern as the applicant’s fig. 2), where fstim is a frequency in a range of 1 to 60 Hz (fig. 11 shows the period of 750 milliseconds which equates to a frequency of 1 Hz), and that the control unit is configured to control each of the plurality of N stimulation units to generate at most one of the stimuli during a repeating time period having a length of Tstim, wherein fstim=1/Tstim (see fig. 11, as shown, the 2nd stimuli of the first vibrator is generated after the 1st stimuli of the third vibrator is finished, therefore, it is inherent that the time between the 1st and 2nd stimuli of the first vibrator comprise a Tstim, wherein the frequency (fstim) is 1/Tstim).  
Podrazhansky teaches an apparatus for treating a patient with a disease (100, fig. 1, abstract, paragraphs 0082-0083), comprising a stimulation units (104a-d, fig. 1, paragraph 0083) configured to generate vibration stimuli (see “1” in fig. 2), a control unit (102, paragraph 0083) configured to control the stimulation unit to generate a respective vib (see fig. 2, the “1” comprises a plurality of pulses equally spaced, therefore, there is an fvib for each of the pulse, see paragraph 0084), wherein the control unit selects the vibration frequency fvib based on pathological features experienced by the patient with the disease (see the abstract, Podrazhansky discloses that the method and device is configured to treat disease and conditions, and further discloses different frequency of vibration, therefore, the vibration being selected by the controller is configured to treat disease of the patient), the vibration frequency fvib for the sequence of pulses of each stimuli being selected in a range between 30 Hz and 300 Hz (see paragraph 0084, the frequency of the pulse range between 100 to 1500 Hz), wherein fvib =1/Tvib with Tvib being a period of duration of the respective stimuli (paragraph 0084, Podrazhansky discloses a frequency of the pulses, it is inherent that the frequency formula is fvib=1/Tvib, since that is the formula for frequency). 
O’Brien teaches an apparatus for treating a patient (apparatus shown in fig. 2) having a control unit configured to vary an order in which a stimulations units generated the respective sequences of the stimuli (paragraphs 0035-037). 
However, Burbank, Saveliev, Ludlow, Podrazhansky and O'Brien fail to disclose the method for treating a patient with a disease in which there is an increased neuronal synchronization of neuron activity of the patient comprising the combination of generating vibration stimuli by a plurality of stimulation units, selecting fvib based on pathological features experienced by the patient with the disease, the vibration frequency fvib is between 30 Hz and 300 Hz, wherein fvib=1/Tvib, controlling the plurality of stimulation units to generate the respective vibration stimuli in respective or a method of treating a patient with a disease in which there is an increased neuronal synchronization of neuron activity of the patient, the method comprising generating, by a plurality of stimulation units, stimuli stimulating neurons in the patient to treat the disease, wherein the stimuli comprising a tactile stimuli or thermal stimuli, controlling the plurality of stimulation units to generate each of the respective stimuli for duration of between 10 millisecond and 500 millisecond, controlling the plurality of stimulation units to generate the stimuli in respective sequences with a time offset between two mutually following stimuli of an average of 1/(fstimxN), where Fstim is a frequency of 1 to 60 Hz, controlling each of the plurality of stimulation units to generate at most one of the stimuli during a repeating time period having a length of Tstim, where fstim=1/Tstim and varying an order in which the plurality of stimulation units generate the respective sequences of the stimuli for each time period of the length of Tstim. Therefore, to modify Burbank, Saveliev, Ludlow, Podrazhansky and O'Brien to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight. 
Therefore, claims 22-39 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Bernabei (2007/0135755) is cited to show a device having electrodes, wherein each electrodes are controlled in an offset manner. 
Shimotori (2008/0275372) is cited to show a neurological disease prevention apparatus comprises a plurality of vibrators. 
Brotz (7,572,239) is cited to show a device comprising a plurality of cylinders configured to provide a wave effect. 
Brotz (2001/0004680) (5,042,479) is cited to show a therapeutic stimulation massage apparatus comprising a plurality of cylinders configured to provide a wave effect. 
Jones (4,370,602) is cited to show a waterbed vibrator comprising plurality of vibrators configured to provide a wave effect. 
Moriyasu (6,027,463) is cited to show a music massager comprising a plurality of stimulation units configured to provide a wave effect. 
Hanna (2007/0149905) is cited to show a method and apparatus for relief of headache comprising providing oscillations “on” and oscillations “off”. 
Relin (2009/0149928) is cited to show a dynamic binary temperature therapy comprising a plurality of stimulation units.  
TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU A VO/Primary Examiner, Art Unit 3785